Citation Nr: 1403061	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel












INTRODUCTION

The Veteran served on active duty from November 2000 to May 2001, and from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The Veteran's service treatment records show instances of treatment for low back pain.  

2.  The evidence of record does not demonstrate a current diagnosis of a low back disorder.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the RO's August 2010 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, VA provided the Veteran with an October 2011 VA examination to determine the etiology of his claimed low back disorder.  Specifically, the October 2011 VA examiner found that the Veteran did not have a current clinical diagnosis of a chronic low back disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In this regard, the Board notes the Veteran's contention that the October 2011 VA examination was inadequate.  Specifically, the Veteran asserted that the examiner failed to use appropriate diagnostic testing methods to detect his back disorder.  However, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Furthermore, the Board finds the October 2011 examination to be adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, diagnostic testing, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In July 2010, the Veteran submitted the service connection claim for a low back disorder, which was denied in November 2011.  The Veteran contends that his current back condition began during active service and asserts that he has experienced recurring back pain.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service treatment records include a July 2003 record, which notes the Veteran's complaints of low back pain and swelling.  He denied being injured and reported that the pain began four to six weeks prior to his visit.  A contemporaneous physical examination revealed "some discoloration, bruising" and "tenderness."  The impression was "non specific ecchymosis alone [the] vertebrae."  Treatment included medication and a recommendation to purchase a mattress.  In a March 2004 Statement of Medical Examination and Duty Status Report, the Veteran reported back pain that began in early 2003 and resulted in bruising that lasted for two months.  His injury was described as "not likely to result in a claim against the government for future medical care."    

A longitudinal review of the post-service evidence of record does not reveal a current diagnosis of a low back disorder.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In October 2011, the Veteran underwent a VA examination, in which he reported that he was told he had a bruise on his back during his time of deployment in Iraq.  He denied injury, trauma, or having any pain at the time and in fact, did not know about the bruise on his back until someone told him it was there.  He asserted that he currently experienced daily low back pain that is sharp, dull, and aching at various times.

Upon physical examination, diagnostic testing, and a review of the Veteran's claims file, the October 2011 VA examiner concluded that there was "no evidence of a permanent residual or current chronic disability resulting from service."  The examiner further opined that the Veteran's claimed condition was "less likely than not . . . incurred in or caused by the claimed in-service injury, event, or illness."  Further, the examiner stated that the etiology of the Veteran's bruise in service was undetermined and resolved, with no sequelae.  The Veteran's radiograph and clinical evaluations were normal.      

To the extent that the Veteran asserts that he has a current low back disorder, including various statements in support of his claim, the Board finds that as a layperson, his statements are competent as to symptoms he experiences.  However, his statements are not competent evidence on the diagnosis of a low back disorder, as the presence of a low back disorder is a determination "medical in nature" and is not capable of lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1313 (Fed. Cir. 2006); see Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis); Barr v. Nicholson, 21, Vet. App. 303 (2007) (holding that when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination  "medical in nature" and is capable of lay observation).  The evidence of record does not demonstrate that the Veteran possesses the medical expertise to diagnose the claimed disorder, nor does he have the medical expertise to provide an opinion regarding the etiology of the claimed back disorder.  Thus, the Veteran's lay assertions regarding the existence of a current back disorder and its relationship to his military service amount to a diagnosis and an etiological opinion which are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).         

The Board also finds the October 2011 VA examiner's opinion highly probative evidence as to the issue at hand.  Based on clinical and diagnostic testing of the Veteran and a review of the claims file, to include consideration of the Veteran's report of a continuity of low back symptomatology, the examiner opined that the Veteran's claimed condition was less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further noted that there was no evidence of a permanent residual or current chronic back disability resulting from service.  The October 2011 VA examiner's opinion is considered highly probative, as it is definitive, based upon a complete review of the Veteran's claims file, a clinical examination of the Veteran, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the opinion is found to carry significant probative weight.  See Prejean v. West, 13 Vet. Ap. 444, 448-49 (2000).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a back disorder has not been presented and the appeal must be denied.  As such, service connection for a back disorder is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the medical evidence of record does not show a current diagnosis of a back disorder, the doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


